Citation Nr: 1433516	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-46 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to March 1983.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions in June 2009 and April 2010 by Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which, in pertinent part, found that no new and material evidence had been submitted sufficient to reopen the Veteran's claim for entitlement to service connection for diabetes mellitus, type 2, and confirmed and continued the previous denial.

In February 2014, the Veteran provided testimony at the RO before the undersigned Veterans Law Judge; a copy of the transcript is of record.


FINDINGS OF FACT

1.  In June 2005, the RO denied service connection for diabetes mellitus, type 2.  The veteran did not initiate an appeal of that denial within one year of being notified.  

2.  The evidence received since the RO's June 2005decision is both new and material and raises a reasonable possibility of substantiating the claim of service connection for diabetes mellitus, type 2.  

3.  Diabetes mellitus, type 2 is related to the Veteran's active duty.  


CONCLUSION OF LAW

1.  The June 2005 rating decision denying service connection for diabetes mellitus, type 2, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  Evidence received since June 2005 is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The Veteran has diabetes mellitus, type 2, which is presumed to have been incurred during active military service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim. Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). In view of the Board's decision to reopen and grant this claim, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Claim to reopen

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  '[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.' Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the 'last final disallowance' of a claim was the denial of a request to reopen).  The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran was denied entitlement to service connection for diabetes mellitus, type 2, in the June 2005 rating decision.  As the Veteran did not submit new and material evidence or a notice of disagreement within a year of being notified of this decision, it is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156.

The Veteran originally submitted his claim for entitlement to service connection for diabetes mellitus, type 2, in March 2005, as due to herbicide exposure based on his presence in Vietnam.  38 C.F.R. § 3.307, 3.309.  In the June 2005 rating decision, the RO acknowledged that the Veteran had been diagnosed with diabetes mellitus, type 2; however, service connection was denied because service in Vietnam was not shown, nor was there evidence of diabetes mellitus in service or within the first post service year.  Therefore, new and material evidence addressing this basis is required to reopen the claim.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

Substantial pertinent evidence has been added to the claims file since June 2005, as follows.  The Veteran has submitted additional statements clarifying his presence in Vietnam while on active duty, indicating that his duties in 1969 and 1971 were as a flight attendant on a plane flying throughout Southeast Asia.  The Veteran testified that, in this position, there were no TDY orders specific to his person, but that blanket orders were provided for the aircraft.  He reported that his plane landed in Vietnam twice, and that he deplaned with the rest of the passengers, and stayed overnight on the first trip.  In addition, the Veteran submitted a statement from a fellow service member who stated that he recalled being present in Vietnam with the Veteran.  The Board finds that this evidence is new because it was not before the adjudicator in June 2005.  The Board also finds that the new evidence is material because it directly addresses the reason the claim was denied in the June 2005 rating decision.

The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for diabetes mellitus, type 2.  Hence, the appeal is allowed.

Service connection - laws and regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A Veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Effective August 31, 2010, VA amended the regulatory provisions governing service connection on a presumptive basis due to exposure to herbicides. Specifically, the final rule amends 38 C.F.R. § 3.309(e) by adding, among other disabilities, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  See 75 Fed. Reg. 53,202-53,216, 53,205 (Aug. 31, 2010).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).


The Veteran has contended that his in-service duties during the Vietnam era were in air transportation as a flight attendant.  He testified that he was a flight attendant for the Commander of the United Nations Command in Korea, and that, in this capacity, he travelled throughout Southeast Asia with high ranking Air Force officials.  He reported that it was common practice that "blanket" orders would be issued for an aircraft, but not separate orders for each individual on the plane.  The Veteran indicated that he landed in Vietnam twice-once in 1969, and again in 1970 or '71.

The Veteran's service personnel records confirm that he was stationed in Korea from December 1968 to January 1970 and again in February 1971.  His duty title during these periods was as an inflight passenger service specialist.  

The Veteran submitted lay statements from a fellow soldier who reported that he travelled with the Veteran to Vietnam when they were members of the United Nations Command Crew.  An October 2009 letter reflects his report that he made a trip to Vietnam in January 1970, and that he was given a travel voucher bearing the stamp of the Accounting and Finance Officer at Osan Air Force Base in South Korea for this trip.  This individual submitted the travel vouchers, which reflect that he was in Vietnam on the trip.  He also asserted that the Veteran was part of the aircraft crew on this trip, and therefore was also present in Vietnam. In a statement on his Form 9, the Veteran indicated that his friend had the wrong dates for the trip when they went to Vietnam together.  He indicated that they were reconstructing their trips from memory.  The Veteran also included an email from this fellow soldier dated in March 2014.  The individual noted that, while he could not provide dates or times when he was present in Vietnam with the Veteran, he could verify that he was on trips with the Veteran that stopped in Vietnam.  He recalled a specific instance when they had to leave high ranking officials in Vietnam to fly cargo in place of passengers.  The Veteran's friend also confirmed that TDY orders were not issued when flying missions, rather, blanket orders were issued by headquarters in Korea.

While there are no records documenting the Veteran's travel to Vietnam, the Veteran is competent to report the details of his travel.  In addition, the Veteran's service personnel records generally support his contentions that he was in Vietnam by corroborating his statements regarding his duty title while stationed in Korea, and the dates of that service.  There is no evidence that contradicts his contentions.  The lay statements from the Veteran's fellow service member tend to confirm his reports that TDY orders were not issued for individuals, and that he flew as part of the crew transporting high ranking officials with the United Nations Command.  While there was some uncertainty regarding the dates submitted by the Veteran's friend reflecting his presence with the Veteran in Vietnam, the Board finds that, given the amount of time that has passed, this does not affect the probative value of his statements corroborating his presence in Vietnam contemporaneously with the Veteran.  The Board concludes that the Veteran's statements, and his friend's assertions, are certainly credible with regard to the Veteran's presence in Vietnam during the Vietnam era.  Therefore, the Board finds that, overall, the evidence of record supports the Veteran's presence in Vietnam.

Private medical records dated in March 2004 and February 2009 reflect that the Veteran has diabetes mellitus, type II, and has required dietary restrictions and medication.  Diabetes mellitus, type II has manifested to a compensable degree.  See 38 C.F.R. § 4.120, Diagnostic Code 7913 (2013).

As the Veteran was present in Vietnam during the relevant timeframe, he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  In addition, he has been diagnosed with diabetes mellitus, type II, which has been shown by competent medical evidence to have manifested to a compensable degree.  As such, service connection for a diabetes mellitus, type II, is granted on a presumptive basis.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).


ORDER

The claim for entitlement to service connection for diabetes mellitus, type 2 is reopened and granted.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


